469 F.2d 693
ALLSTATE INSURANCE COMPANY, Plaintiff,v.Curtis COPE et al., Defendants.William POPEJOY, etc., et al., Defendants-Third-PartyPlaintiffs-Appellees,v.Curtis COPE et al., Third-Party Defendants-Appellants,Mrs. irene Morris and the Home Insurance Company,Intervenors-Appellees.
No. 72-2316 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 15, 1972.Rehearing Denied Dec. 8, 1972.

Harry B. Friedman, Texarkana, Tex., for Curtis Cope.
Howard Waldrop, Lynn Cooksey, Texarkana, Tex., for Commercial Standard and Max L. Vaughan.
James N. Haltom, J. R. Hubbard, Texarkana, Tex., for Allstate Ins. and Estate of Leslie E. Mills.
Jerry L. Redfern, Springfield, Mo., John D. Raffaelli, Texarkana, Tex., for Popejoy and Blevins.
William C. Cockrill, Springfield, Mo., for Booth.
Robert Lee Guthrie, Dallas, Tex., for Home Ins. Co.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
We have carefully reviewed the evidence in this case and, while we recognize it is the duty of this Court of Appeals to correct clear error, even in findings of fact, the choice by the trier of the facts here was between two permissible views of the weight of the evidence and is not clearly erroneous within the meaning of Rule 52 of the Federal Rules of Civil Procedure.  United States v. Yellow Cab Co., 1949, 338 U.S. 338, 341, 70 S.Ct. 177, 94 L.Ed. 150; General Accident Fire and Life Assur. Corp. v. Hardin (5 Cir. 1961) 290 F.2d 862.


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I